DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following claims recite elements that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function:  Claim 22, the limitation “means for selecting” and “means for transmitting…”. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.		Claims 1-2, 4-15, 17-23, and 25-26 are rejected on the ground of nonstatutory double patenting over claims 1 - 18 of U. S. Patent No. 11,184,866 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1-2, 4-15, 17-23, and 25-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 11,184,866. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 18 of the U.S. Patent No. 11,184,866. Specifically, the claims of U.S. Patent (11,184,866) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1-2, 4-15, 17-23, and 25-26 of the present application is the same elements, same function, and same result as claims 1 - 18 of the U.S. Patent (11,184,866), specially, the independent claims 1, 12, 22, and 25 of the present application is the same invention as the independent claims 1, 9, 17, and 18 of the U.S. Patent (11,184,866).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently
For example;

Instant Application
U.S Patent 11,184,866            
1.  A method for wireless communications by a wireless device, comprising: selecting, from a plurality of beams, a beam for transmission during a particular time interval within a time window, the selecting being based on a transmission power and a radio frequency (RF) exposure for each of the plurality of beams; and transmitting at least one signal using the selected beam during the particular time interval.

1. A method for wireless communications by a user equipment (UE), comprising:
selecting, from a plurality of beams, a beam for uplink transmission during a particular time interval, the selecting being based on a transmission power and a radio frequency (RF) exposure for each of the plurality of beams, wherein the particular time interval is part of a moving time window and wherein the selecting is based on the transmission power of previous time intervals in the time window and the RF exposure, for each of the plurality of beams, for a prior time interval in the time window; and
transmitting at least one uplink signal using the selected beam during the particular time interval.



The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 9, 17, and 18 of the U.S. Patent (11,172,451) is encompassed the claimed invention of the independent claims 1, 12, 22, and 25 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,184,866).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 1 of the U.S. Patent (11,184,866).
The dependent claim 4 of the present application are same function and same result as claim 2 of the U.S. Patent (11,184,866).
The dependent claim 5 of the present application are same function and same result as claim 3 of the U.S. Patent (11,184,866).
The dependent claim 6 of the present application are same function and same result as claim 1 of the U.S. Patent (11,184,866).
The dependent claim 7 of the present application are same function and same result as claim 4 of the U.S. Patent (11,184,866).
The dependent claim 8 of the present application are same function and same result as claim 5 of the U.S. Patent (11,184,866).
The dependent claim 9 of the present application are same function and same result as claim 6 of the U.S. Patent (11,184,866).
The dependent claim 10 of the present application are same function and same result as claim 7 of the U.S. Patent (11,184,866).
The dependent claim 11 of the present application are same function and same result as claims 1 and 8 of the U.S. Patent (11,184,866).
The independent claim 12 of the present application are same function and same result as claim 9 of the U.S. Patent (11,184,866).
The dependent claim 13 of the present application are same function and same result as claim 10 of the U.S. Patent (11,184,866).
The dependent claim 14 of the present application are same function and same result as claim 11 of the U.S. Patent (11,184,866).
The dependent claim 15 of the present application are same function and same result as claim 9 of the U.S. Patent (11,184,866).
The dependent claim 17 of the present application are same function and same result as claim 12 of the U.S. Patent (11,184,866).
The dependent claim 18 of the present application are same function and same result as claim 13 of the U.S. Patent (11,172,451).
The dependent claim 19 of the present application are same function and same result as claim 14 of the U.S. Patent (11,184,866).
The dependent claim 20 of the present application are same function and same result as claim 15 of the U.S. Patent (11,184,866).
The dependent claim 21 of the present application are same function and same result as claim 16 of the U.S. Patent (11,184,866).
The independent claim 22 of the present application are same function and same result as claim 17 of the U.S. Patent (11,184,866).
The dependent claim 23 of the present application are same function and same result as claim 1 of the U.S. Patent (11,184,866).
The independent claim 25 of the present application are same function and same result as claim 18 of the U.S. Patent (11,184,866).
The dependent claim 26 of the present application are same function and same result as claim 1 of the U.S. Patent (11,184,866).

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.		Claims 1-5, 10-14, 16, and 20-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinier et al. (US 2020/0145079).
Regarding claim 1, Marinier teaches that a method for wireless communications by a wireless device (Fig. 2, 6 and page 1, paragraphs 5 – 10). Marinier teaches that selecting, from a plurality of beams, a beam for transmission during a particular time interval within time window (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 153, where teaches selecting a beam from a plurality beams for uplink transmission during a specific time domain), the selecting being based on a transmission power and a radio frequency (RF) exposure for each of the plurality of beams (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 160, where teaches selecting a beam based on transmission power and radio frequency pairing for each of the plurality of beams). Marinier teaches that transmitting at least one uplink signal using the selected beam during the particular time interval (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 160, where teaches transmitting uplink signal using selected beam from a plurality beams for uplink transmission during a specific time domain). 
Regarding claim 2, Marinier teaches that the time window is moving time window associated with a time-average RF exposure limit (pages 18, paragraphs 266-269, Fig. 6, 7).
Regarding claim 3, Marinier teaches that the time window is set by a regulatory body (Fig. 6 and pages 17, paragraphs 243 – pages 18, paragraphs 269)
Regarding claim 4, Marinier teaches that repeating, for a subsequent interval after the particular time interval (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, and pages 10, paragraphs 152 - 153, where teaches selecting a beam from a plurality beams for uplink retransmission during a specific time domain), the selection of the beam for transmission during the subsequent time interval (pages 9, paragraphs 144 – pages 10, paragraphs 162 and Fig. 2, 4, where teaches beam selection for transmission during time interval), and the transmission of at least another uplink signal using the selected beam during the subsequent time interval (pages 9, paragraphs 145 – pages 10, paragraphs 162 and Fig. 2, 4). 
Regarding claim 5, Marinier teaches that each of beams corresponds to an antenna module among a plurality of antenna modules of wireless device (pages 7, paragraphs 101 - 105, Fig. 3, 4, and pages 6, paragraphs 86 - 87), and the selecting comprises selecting one of the plurality of antenna modules corresponding to the beam for the transmission (pages 7, paragraphs 101 - 105, Fig. 3, 4, and pages 6, paragraphs 86 - 87). 
Regarding claim 10, Marinier teaches that the RF exposure comprises a power density (PD) (Fig. 2, 6 and pages 17, paragraphs 255 – pages 18, paragraphs 264). 
Regarding claim 11, Marinier teaches that each of beams corresponds to an antenna array among a plurality of antenna arrays (pages 7, paragraphs 101 - 105, Fig. 3, 4, and pages 6, paragraphs 86 - 87), and the selecting comprises selecting one of the antenna arrays corresponding to the beam for the transmission (Fig. 2, 6, pages 17, paragraphs 255 – pages 18, paragraphs 264, pages 6, paragraphs 86 - 87 and pages 10, paragraphs 152 - 160, where teaches selecting an antenna array with a beam for uplink transmission based on transmission power and radio frequency pairing for each of the plurality of beams). 
Regarding claim 12, Marinier teaches all the limitation as discussed in claim 1.
Regarding claim 13, Marinier teaches all the limitation as discussed in claims 1 and 4. 
Regarding claim 14, Marinier teaches that the plurality of antenna arrays configured to form the beams, wherein the processing system is configured to select the beam by at least selecting one of the plurality of antenna arrays for the transmission (pages 7, paragraphs 101 - 105, Fig. 3, 4, and pages 6, paragraphs 86 - 87). 
Regarding claim 16, Marinier teaches all the limitation as discussed in claim 3.
Regarding claim 20, Marinier teaches all the limitation as discussed in claim 10.
Regarding claim 21, Marinier teaches all the limitation as discussed in claim 14. Furthermore, Marinier further teaches that the processing system is configured to select a combination of antenna array elements for the transmission (pages 7, paragraphs 101 - 105, Fig. 3, 4, and pages 6, paragraphs 86 - 87).
Regarding claim 22, Marinier teaches all the limitation as discussed in claims 1 and 12.
Regarding claim 23, Marinier teaches all the limitation as discussed in claim 2.
Regarding claim 24, Marinier teaches all the limitation as discussed in claim 3.
Regarding claim 25, Marinier teaches all the limitation as discussed in claims 1 and 12.
Regarding claim 26, Marinier teaches all the limitation as discussed in claim 2.
Regarding claim 27, Marinier teaches all the limitation as discussed in claim 3.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sampath et al. (US 2018/0167897) discloses Reporting Power Limit and Corresponding Constraint.
Jung et al. (US 2015/0009984) discloses Method and Apparatus for Establishing Synchronization and Transmitting/Receiving Signal in Beamforming System.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 26, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649